I am in complete agreement with the decision of the majority herein as such relates to a discussion of assignment of error number two, in that rule making by an administrative agency should not be by way of adjudication.
However, I would reverse the judgment of the Common Pleas Court affirming the order of the administrator, in that I believe that the administrator erred in not accepting the revised data related to the completion factor, which data had been recomputed by the applicant Blue Cross, and had been offered by way of an amendment to such rate increase application. *Page 296